                   Case 20-10953-LSS             Doc 34       Filed 04/24/20     Page 1 of 21




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



    In re                                                            Chapter 11

    SureFunding, LLC,                                                Case No. 20-10953 (LSS)
                                                                     Hearing Date: May 12, 2020 at 10 a.m. (ET) ∗
                                                                     Objection Deadline: May 5, 2020 at 4 p.m. (ET)
                                       Debtor.



UNITED STATES TRUSTEE’S MOTION FOR AN ORDER DISMISSING OR CONVERTING
  THIS CASE TO CHAPTER 7 OR DIRECTING THE APPOINTMENT OF A TRUSTEE

            Andrew R. Vara, the United States Trustee for Region 3 (the “U.S. Trustee”), through his undersigned

counsel, respectfully moves the Court for an order dismissing this chapter 11 case pursuant to Section 1112(b)

of the United States Bankruptcy Code (the “Code”), converting this case to one under chapter 7, or

alternatively, directing the appointment of a trustee pursuant to Section 1104 of the Code (the “Motion”), and

respectfully and upon information and belief, represents as follows:

                                       PRELIMINARY STATEMENT

            1.      SureFunding, LLC (“SureFunding,” or “Debtor”) is already the subject of a Nevada

state court proceeding, wherein a receiver was appointed to oversee its orderly liquidation for the

benefit, primarily, of the only apparent creditors of SureFunding—the Noteholders (as defined

below). The outcome in the Nevada state court proceeding stems from, in large part, the Debtor

having raised approximately $34 million from investors like the Noteholders, with promises of

safety, diversification, and above market returns, only to allow the Debtor’s primary counterparty

and its principals to convert, or abscond with all of those funds, leaving only causes of action and

insurance claims to provide a potential recovery to the Noteholders.


∗
    Hearing Date and Objection Deadline requested in contemporaneous motion to shorten notice.

                                                          1
                Case 20-10953-LSS        Doc 34       Filed 04/24/20    Page 2 of 21




         2.     Dismissal of SureFunding’s case is warranted under Section 1112(b) of the Code

for among other reasons, lack of good faith in filing the chapter 11 petition, because without

business operations or intention to maximize the value of the estate, the Debtor’s case serves no

valid bankruptcy purpose. Further, the Debtor’s case should be dismissed for cause under Section

1112(b) because the facts leading to the filing of this case demonstrate (as set forth below) that

dismissal will prevent a continuing loss to the estate. Additionally, in its present posture—a posture

which seems unlikely to change over the course of this case—there is an absence of a reasonable

likelihood of SureFunding’s rehabilitation, as already concluded by a state court in Nevada.

Dismissal also appears to be in the best interest of the Noteholders and whatever other creditors

exist.

         3.     Alternatively, the same facts supporting dismissal support conversion to a chapter

7 proceeding. A chapter 7 conversion is an alternative in the event the Court determines it is

necessary to address whether Delaware law precluded the Nevada court from entering an order

appointing a receiver, or if this Court determines that dismissal is not in the best interest of

stakeholders.

         4.     In the event the Court finds that this case should not be dismissed or converted

under Section 1112(b), pursuant to Section 1104(a), the appointment of a trustee is required on

these facts. An independent fiduciary with no ties or obligations to prepetition management must

take control of SureFunding’s estate given the apparent gross mismanagement of Noteholder

investment funds and because such appointment will be in the best interest of the Noteholders and

all other creditors in this case. The Debtor’s prepetition actions indicate SureFunding’s principals

understand the Debtor as constituted prepetition should no longer be in possession, nor completely

managed by its regular officers and managers; rather, an independent manager and a Chief



                                                  2
               Case 20-10953-LSS          Doc 34       Filed 04/24/20    Page 3 of 21




Restructuring and Liquidation Officer (“CRLO”) have been selected by prior management.

Debtor’s prepetition management has ceded some of its authority over to the independent manager

and CRLO in an attempt to select its own chapter 11 trustee. This CRLO is the second chief

restructuring officer the Debtor has purportedly engaged this month.

        5.      Those changes are, however, insufficient to effectively distance current

management from prior management, given that prior management has paid the CRLO’s retainer;

this reliance on prior management prevents the independent manager and CRLO from acting as

true independent fiduciaries. Therefore, in the event dismissal or conversion are not appropriate,

appointment of a chapter 11 trustee is the only guaranteed method available to ensure a true

independent fiduciary with no ties to prior management is in control, and therefore can properly

investigate and pursue appropriate action against prepetition management.

        6.      Based on the foregoing, the U.S. Trustee contends that cause exist to dismiss this

case, or alternatively either by conversion or appointment of a chapter 11 trustee, install an

independent and disinterested person who can administer this estate for the benefit of the

Noteholders and other creditors without being subject to pressures from prior management.

                                          JURISDICTION

        7.      Pursuant to 28 U.S.C. § 1334, applicable order(s) of the United States District Court

for the District of Delaware issued pursuant to 28 U.S.C. § 157(a), and 28 U.S.C. §157(b)(2), this

Court has jurisdiction to hear this Motion.

        8.      Pursuant to 28 U.S.C. § 586, the U.S. Trustee is generally charged with overseeing

the administration of chapter 11 cases filed in this District; this charge includes seeking relief under

Section 1112(b) of the Bankruptcy Code. 28 U.S.C. § 586. Under Section 307 of the Bankruptcy

Code, Congress charged the U.S. Trustee with broad responsibilities in chapter 11 cases and the



                                                   3
              Case 20-10953-LSS         Doc 34       Filed 04/24/20   Page 4 of 21




standing to rise and be heard on any issue in any case or proceeding. 11 U.S.C. § 307; see also

United States Trustee v. Columbia Gas Sys., Inc. (In re Columbia Gas Sys., Inc.), 33 F.3d 294,

295-96 (3d Cir. 1994) (the U.S. Trustee has “public interest standing” under 11 U.S.C. § 307,

which goes beyond mere pecuniary interest); Morgenstern v. Revco D.S., Inc. (In re Revco D.S.,

Inc.), 898 F.2d 498, 500 (6th Cir. 1990) (describing the United States Trustee as a “watchdog”).

       9.      In addition, Section 1104(a) of the Code specifically authorizes the U.S. Trustee to

seek the appointment of a chapter 11 trustee. Furthermore, Section 1104(e) mandates that the U.S.

Trustee seek the appointment of a chapter 11 trustee in cases where there are reasonable grounds

to suspect “that current members of the governing body of the debtor” or “members of the

governing body who selected the debtor’s chief executive or chief financial officer, participated in

actual fraud, dishonest, or criminal conduct in the management of the debtor or the debtor’s public

financial reporting.” 11 U.S.C. § 1104(e).

                                         BACKGROUND

  I.   SureFunding’s Ineffective Stewardship of Noteholder Funds Leads to a
       Receivership, Governance Changes, and Filing of the Instant Case


       10.     On April 14, 2020, SureFunding filed a voluntary petition for relief under Chapter

11 of the Code, thereby commencing the above-captioned proceeding. See Petition [ECF No. 1].

       11.     SureFunding’s petition indicates that it is a limited liability company with a

principal place of business in Las Vegas, Nevada, organized under the laws of the State of

Delaware. See id. at pg. 3. Individuals by the name of Justin and Jason Abernathy (collectively the

“Abernathys”) are managers of SureFunding. See id. at pg. 8. Another individual named John

Palmer is identified an independent manager for “Tamarack Associates, Inc.” See id. The petition

also indicates that SureFunding has between fifty to ninety-nine creditors, estimated assets of over

$10 million to $50 million, and the same in estimated liabilities. See id. Concerning creditors,

                                                 4
              Case 20-10953-LSS         Doc 34       Filed 04/24/20   Page 5 of 21




SureFunding’s Official Form 204 indicates that its top twenty unsecured creditors are all

promissory noteholders holding between $500,000 up to approximately $2 million in individual

unsecured claims which are “disputed.” See id. at pg.11.

       12.     The Debtor is a “private debt strategy company” operated by its founders the

Abernathys, that sold notes to various interested individuals and entities to raise in excess of $34

million. Affidavit of Edward T. Gavin, CTP in Support of Voluntary Petition [ECF No. 23] (the

“Gavin Declaration”) at ¶¶ 4-5. Ultimately, $28.7 million of the noteholder funds entrusted to the

Debtor were invested with Tradepay Capital LLC (“Tradepay”) a purported “international

factoring company with offices in Miami, New York, and Mumbai” and an apparent sophisticated

fraudster, that was able to obtain the funds from the Debtor under false pretenses. Id. at ¶¶ 19 &

24; see also Amended Complaint at ¶ 1, ECP Holding III, LLC et. al. v. Tradepay Capital, LLC

et. al., Case No. 2019-031155-CA-01 (11th Judicial Circuit, Miami-Dade County, FL, Jan. 15,

2020). Despite Tradepay’s inability to repay funds due to the Debtor as early as April 23, 2019,

the Debtor continued investing the noteholders’ funds with Tradepay through late September of

2019. Gavin Declaration at ¶¶ 22-23. The Abernathys continued to solicit funds from various

noteholders through the same period, with text message solicitations sent as late as September 22,

2019 to Mr. Falkenberry, a declarant with respect to the Noteholder Motions (defined below), even

though the Debtor knew that Tradepay had not been performing as required under the contract

with the Debtor. See Exhibit A hereto. The Debtor did not notify the noteholders that entrusted the

Debtor with its funds of the issues with Tradepay until October 3, 2019. Id. at ¶ 26.

       13.     In litigation brought by the Debtor against Tradepay and other defendants, the

Debtor asserts claims for “conversion, negligence, breach of fiduciary duty, fraud and

misrepresentation, civil conspiracy, and violation of deceptive trade practices.” Id. at ¶ 27.



                                                 5
              Case 20-10953-LSS        Doc 34       Filed 04/24/20   Page 6 of 21




Tradepay and individuals named Ritesh Shaw, Piyush Parasmal Rampuria, Pusppesh Kumar Baid,

Mrinal Ojha, Atit Sudhir Gandhi, and Patrick De Lisi “set out to obtain funds from [SureFunding

and affiliates] for factoring trade receivables that were supposedly valid and non-collusive

business transactions, . . . thus inducing [SureFunding and affiliates] to authorize monetary

investments and wire transfers.” See Amended Complaint at ¶ 2, ECP Holding III, LLC et. al. v.

Tradepay Capital, LLC et. al., Case No. 2019-031155-CA-01 (11th Judicial Circuit, Miami-Dade

County, FL, Jan. 15, 2020). SureFunding alleges that Pusppesh Kumar Baid (“Baid”) was

employed by Tradepay and had an integral role in the Tradepay “funding process cycle.” Id. at ¶

13. Baid handled investments despite it appearing that since 2012, Baid had been a fugitive from

justice in India and had ties to crimes of a fraudulent nature in India. Id. The other individuals

named in the complaint (including Baid) were all principals or employees of Tradepay that used

Tradepay for their own personal benefit and as a fraudulent scheme to induce investments and

abscond with $34 million in unpaid invoices; some of these individuals apparently lied about their

professional past. See id. at 4-31, 54-63. SureFunding continued sending funds to Tradepay and

took insufficient action to uncover its principals’ and/or employees’ fraud, deceit, and

manipulation for over two years. See id. Tradepay and the individuals associated with it appeared

to have been a shell of an enterprise with no actual relationships to the accounts that supposedly

belied its “factoring” business. See id. Tradepay’s sophisticated apparent fraud led to

SureFunding’s default to the noteholders that had invested and/or lent money to SureFunding to

facilitate the investment in Tradepay (the “Noteholders”).

       14.     Due to SureFunding’s inability to effectively manage the situation with Tradepay,

the Noteholders organized and retained counsel. See Noteholders’ Motion to Excuse at ¶ 39-40

[ECF No. 14]. The Noteholders called a default on the notes (due in December 2019), and on



                                                6
                 Case 20-10953-LSS             Doc 34        Filed 04/24/20      Page 7 of 21




March 20, 2020, the Noteholders filed suit against SureFunding in Nevada state court for breach

of contract seeking damages for at least $23.1 million. See Exhibit 2-B at ¶ 1, Noteholders’ Motion

to Excuse, [ECF No. 14-2]. Shortly thereafter, on March 24, 2020, the Noteholders filed a motion

in the same court for appointment of a receiver (the “Nevada Receiver Motion”). See Exhibit 2-B,

Noteholders’ Motion to Excuse, [ECF No. 14-2]. Over opposition by SureFunding, 1 after a

hearing on or about April 7, 2020, the Nevada state court determined a receiver should be

appointed and requested submission of an order with better defined powers, and later on April 13,

2020 (the day before the instant case was commenced), entered a further order granting the motion

(the “Nevada Receivership Order”). The Nevada state court appointed Michael F. Flanagan, of

Flanagan & Associates, LLC as receiver (the “Nevada Receiver”). The Nevada Receivership

Order made the following findings of fact and conclusions of law:

             •   “Despite the fact that Defendant [SureFunding, LLC] has recently appointed a
                 ‘Chief Restructuring Officer,’ it appears that the situation is beyond restructuring
                 and operational improvement and is instead in the realm of liquidation. This
                 particularly so given the sizable amounts due to Plaintiffs [Noteholders] under the
                 Notes”;

             •   The Noteholders are creditors of SureFunding;

             •   “Plaintiffs [the Noteholders] have a reasonable probability of success on the
                 merits with respect to their breach of contract claim”; and

             •   “[T]he long-term interest of protecting and marshaling the assets of Defendant for
                 the benefit and protection of all concerned outweighs such short-term cost,
                 especially in light of the magnitude of Plaintiffs’ meritorious claims.”


See Exhibit 2-B at ¶¶ 13, 14, 17,18, Noteholders’ Motion to Excuse, [ECF No. 14-2].




1
 SureFunding did not raise any arguments concerning the legal authority of the Nevada court to entertain the
Nevada Receiver Motion.

                                                         7
              Case 20-10953-LSS        Doc 34       Filed 04/24/20   Page 8 of 21




       15.     The next day, April 14, 2020 the Debtor filed its petition. SureFunding appointed

Edward T. Gavin of Gavin/Solomonese LLC as Chief Restructuring and Liquidation (“CRLO”)

who will purportedly be overseen in all matters related to this chapter 11 case by Mr. John Palmer

of Tamarack Associates, Inc. Gavin Declaration at ¶ 35.

       16.     The Abernathys have financed the filing of the chapter 11 case by directing non-

debtor entities to pay retainers to proposed Debtor’s counsel Fox Rothschild LLP and

Gavin/Solomonese LLP of $300,000.00 and $125,000.00, respectively. Gavin Declaration at ¶ 36.

       17.     Additionally, the Abernathys have purportedly invested approximately $7.3 million

of personal wealth in entities that have entities that have investments in Tradepay. See Defendant

SureFunding, LLC’s Opposition to Plaintiffs’ Motion of Receiver, Brett Hatton, et. al. v.

SureFunding, LLC, Case No, A-20-812651-B (District Court, Clark County, NV).

       18.     One day after the petition was filed, the Noteholders filed two motions: (i) the

Motion to Excuse Compliance with Section 543(a) & (b) of the Code (the “Motion to Excuse”)

[ECF No. 14]; and (ii) Motion to Dismiss Case (the “Dismissal Motion”) [ECF No. 15] (together,

the “Noteholder Motions”). A hearing on the Noteholder Motions is set for May 12, 2020.

       19.     In sum, the Noteholder Motions detail a documented history of the Noteholders’

efforts to limit the losses it incurred as a result of advancing money to SureFunding for what was

a failed investment scheme with Tradepay

       20.     During the status conference in this chapter 11 case held April 21, 2020,

SureFunding represented that there were competing submissions between the Noteholders and the

Debtor about which receiver to appoint in the Nevada proceeding. As the U.S. Trustee understands,

SureFunding requested that the Nevada state court appoint a receiver from the firm FTI Consulting.

Notably, at the beginning of April 2020, SureFunding purportedly retained Michael Tucker of FTI



                                                8
               Case 20-10953-LSS         Doc 34       Filed 04/24/20   Page 9 of 21




Consulting as its CRO. See Defendant SureFunding, LLC’s Opposition to Plaintiffs’ Motion of

Receiver, Brett Hatton, et. al. v. SureFunding, LLC, Case No, A-20-812651-B (District Court,

Clark County, NV). The Nevada court, instead, chose the candidate submitted by the Noteholders,

Mr. Flanagan. See supra. ¶ 14.

       21.     It appears that $300,000 of management fees have been paid indirectly to the

Abernathys since the issues with Tradepay began unfolding.

       22.     The Fox Rothschild firm represents SureFunding in the Nevada state court

litigation. This same firm is proposed counsel to the Debtor. SureFunding paid the retainer for

the Nevada litigation, while the retainer for the instant case was paid by affiliates of the

Abernathys. See Gavin Declaration at ¶ 36.

       23.     SureFunding has not filed motions for any typical “first day” relief, and its only

pleadings as of the filing hereof are retention motions, interim compensation procedures, and a bar

date motion.

       24.     The U.S. Trustee does not, at this juncture, have the benefit of a thorough

investigation into these matters but both the Noteholders’ and SureFunding’s allegations in the

Nevada and Florida proceedings, respectively, the Nevada state court conclusions of fact and law,

and papers filed with this Court raise serious concerns about the administration of this case, and

the need for a true independent fiduciary to control the affairs of the Debtor.

                                           ARGUMENT

  I.   Pursuant to Section 1112(b), the Court should dismiss this case or convert it to one
       under chapter 7 because: the Debtor filed the case in bad faith; remaining in
       chapter 11 will cause continuing losses to the estate; and the Debtor has no
       reasonable likelihood of rehabilitation

       25.     Section 1112(b) of the Bankruptcy Code provides that, upon a finding of cause, a

Court shall convert a chapter 11 case to a chapter 7 or dismiss the case entirely. 11 U.S.C. §

                                                  9
               Case 20-10953-LSS        Doc 34     Filed 04/24/20     Page 10 of 21




1112(b). Section 1112(b)(4) enumerates sixteen examples that constitute cause, but the list is non-

exhaustive. 11 U.S.C. 102(3) (instructing courts to interpret the use of “includes” to be not

limiting). As such, the Court has wide discretion in determining whether cause exists for the

purposes of Section 1112(b). In re SGL Carbon Corp., 200 F.3d 154, 160 (3d Cir. 1999).

         26.    Section 1112(b) imposes a good-faith requirement on all chapter 11 filings. Id.at

162. When the Debtor’s good faith is called into question, the Debtor bears the burden of showing

that good faith is present in its filing. In re Tamecki, 229 F.3d 205, 207 (3d Cir. 2000).

         27.    Although the Code does not define good faith, showing good faith rests on two

questions: (1) whether the petition serves a valid bankruptcy purpose, such as preserving a going

concern or maximizing the value of the debtor’s estate; and (2) whether the petition is filed to

obtain a tactical advantage. In re Integrated Telecom Express, Inc., 384 F.3d 108, 119 (3d Cir.

2004).

         28.    Efforts by the Debtor to remain in business constitute efforts to preserve a going

concern. Integrated Telecom, 384 F.3d at 120. (quoting In re SGL Carbon Corp., 200 F.3d 154,

165–66 (3d Cir. 1999)). Further, maximizing the value of the estate in chapter 11 through

liquidation occurs only when some value is otherwise lost outside of the bankruptcy. Id.

         29.    In addition to requiring good faith, section 1112(b) states that cause for dismissal

includes: (1) substantial or continuing loss or diminution to the estate and (2) the absence of

reasonable likelihood of rehabilitation. 11 U.S.C. § 1112(b)(4)(A).

         30.    Upon finding cause, the Court must determine whether conversion or dismissal best

serves the interest of the creditors and the estate. In re Am. Capital Equip., LLC, 688 F.3d 145,

161 (3d Cir. 2012). Here again, the Court has wide discretion to use its “‘equitable powers’ to




                                                 10
              Case 20-10953-LSS          Doc 34      Filed 04/24/20     Page 11 of 21




make ‘an appropriate’ disposition of the case[.]” Id. at 163 (quoting In re Camden Ordnance Mfg.

Co. of Arkansas, Inc., 245 B.R. 794, 798 (E.D. Pa. 2000)).

   A. The Debtor’s chapter 11 was filed in bad faith because it serves no valid bankruptcy
      purpose.


       31.     The Debtor’s chapter 11 should be dismissed because it does not serve a valid

bankruptcy purpose, such as preserving a going concern or maximizing the value of the estate.

       32.     In the Nevada Receivership Order, the Nevada state court found that the Debtor’s

liabilities to investors, i.e., substantially the Noteholders, eliminated any possibility for the Debtor

to successfully restructure and implement operational improvements. According to the court, the

Debtor’s only option was to liquidate. The Debtor has acknowledged the need for liquidation in

its own actions, among other things designating Mr. Gavin “Chief Restructuring and Liquidation

Officer.” See [ECF No. 23] (emphasis added).

       33.     Despite the Nevada state court’s findings of fact, the Debtor filed under chapter 11

while, thus far, pursing no plan to restructure and while admittedly planning to liquidate. Outside

of the bar date relief, only retention and compensation matters have been filed by the Debtor.

       34.     For the reasons set forth here, the Court should dismiss this case, or convert this

chapter 11 case to a chapter 7 case so that the Debtor may liquidate, as it appears to be doing so

already, if the Court determines that conversion is more appropriate given the legal issues asserted

by the Debtor in the Gavin Declaration.

   B. The Debtor’s chapter 11 will cause continuing losses to the estate while proceeding in
      the absence of a reasonable likelihood of rehabilitation.

       35.     Under section 1112(b)(4)(A), the Code states that cause includes: substantial or

continuing loss to or diminution of the estate and the absence of a reasonable likelihood of




                                                  11
              Case 20-10953-LSS         Doc 34      Filed 04/24/20     Page 12 of 21




rehabilitation. The Debtor’s case contains evidence of continuing loss to the estate and an absence

of a reasonable likelihood of rehabilitation.

       36.     As noted above, the Debtor is currently party to two separate cases currently being

litigated at the state court level in Nevada and Florida. In the first case, the Debtor’s business

affairs were ordered into receivership for the primary purpose of liquidating the estate and

maximizing recovery for the business’s creditors, i.e., the Noteholders.

       37.     Permitting the case to continue in chapter 11 will cause further and unnecessary

loss to the Debtor’s estate through the litigation expenditures demanded by chapter 11 cases, such

as the retainment and payment of chapter 11 professionals, including local counsel, payment of

appointed examiners or trustees, and the U.S. Trustee’s quarterly fees.

       38.     Additionally, the Debtor appears to have no reasonable likelihood of rehabilitation.

As documented in its two ongoing state court cases, the Debtor lost approximately $35 million in

an apparently fraudulent scheme, resembling a Ponzi-scheme executed by individuals using

Tradepay as a shell of an enterprise, with some individuals being purported fugitives from justice.

Most of those funds, approximately $23 million, belonged to the Noteholders, which are legitimate

individual investors.

       39.     As it stands, the Debtor’s only remaining assets are the unliquidated claims

currently being litigated in Florida state court, an action that does not necessarily require the

protections of the Bankruptcy Code in order to provide recoveries to creditors that had already

commenced action to protect their interests. If dismissal is not in the best interest, then conversion

to chapter 7 is, as doing so will place an independent fiduciary in the form of the chapter 7 trustee

in control of the Debtor to pursue causes of action and maximize value without being restrained

by the Debtor’s prior management or hand-picked bankruptcy representatives.



                                                 12
                Case 20-10953-LSS         Doc 34      Filed 04/24/20     Page 13 of 21




    II.   Alternatively, the Court should appoint a chapter 11 trustee under Section 1104 of
          the Code because the Debtor has demonstrated gross mismanagement of its
          business; the Debtor is attempting to liquidate under its own Chief Restructuring
          and Liquidation Officer; acrimony is present between the parties; and appointing a
          chapter 11 trustee is in the best interest of the creditors.

          40.    Section 1104(e) of the Bankruptcy Code requires the U.S. Trustee to move for the

appointment of a trustee under subsection (a) if there are reasonable grounds to suspect that current

members of the governing body of the debtor, the debtor’s chief executive or chief financial

officer, or members of the governing body who selected the debtor’s chief executive or chief

financial officer, participated in actual fraud, dishonesty, criminal conduct in the management of

the debtor or the debtor’s public financial reporting. 11 U.S.C. § 1104(e).

          41.    11 U.S.C. § 1104(a) states that the Bankruptcy Court shall order the appointment

of a trustee, at any time after the commencement of the case but prior to confirmation of a plan,

on request of a party in interest or the U.S. Trustee, and after notice and a hearing: 2

          (1) for cause, including fraud, dishonesty, incompetence, or gross mismanagement of the
          affairs of the debtor by current management, either before or after the commencement of
          the case, or similar cause, but not including the number of holders of securities of the
          debtor or the amount of assets or liabilities of the debtor;

          (2) if such appointment is in the interests of creditors, any equity security holders, and
          other interests of the estate, without regard to the number of holders of securities of the
          debtor or the amount of assets or liabilities of the debtor;

          42.    Subsection (1) addresses management’s pre and post-petition misdeeds or

mismanagement, while subsection (2) provides the court with “particularly wide discretion” to



2
  A number of courts have indicated that grounds for the appointment of a trustee must be established by
“clear and convincing” evidence. See In re G-1 Holdings, Inc., 385 F.3d 313 (3d Cir. 2004). However, in
light of Supreme Court precedent and the recent addition of § 1104(e) to the Bankruptcy Code, the better
view is that the appropriate burden of proof should be the “preponderance of the evidence.” See Tradex
Corp. v. Morse, 339 B.R. 823, 829-32 (D. Mass. 2006) (citing Grogan v. Garner, 498 U.S. 279, 286
(1991)).



                                                   13
              Case 20-10953-LSS         Doc 34      Filed 04/24/20     Page 14 of 21




appoint a trustee even absent wrongdoing or mismanagement. In re Bellevue Place Associates,

171 B.R. 615, 623 (N.D. Ill. 1994). Where the court finds either that cause exists or that

appointment is in the interest of the parties, an order for the appointment of a trustee is mandatory.

Official Comm. Of Asbestos Pers. Injury Claimants v. Sealed Air Corp. (In re W.R. Grace & Co.),

285 B.R. 148, 158 (Bankr. D. Del. 2002).

       43.     The categories enumerated in 11 U.S.C. § 1104(a)(1) “cover a wide range of

conduct” and, thus, are best described as illustrative, rather than exclusive. See In re Marvel

Entertainment Corp., 140 F.3d 463, 472 (3d Cir. 1998) (quoting Committee of Dalkon Shield

Claimants v. A.H. Robbins Co., 828 F.2d at 242). Fraud, dishonesty, incompetence, and gross

mismanagement of a debtor’s business affairs are all grounds for appointment of a chapter 11

trustee under 11 U.S.C. § 1104(a)(1). See, e.g., In re Sharon Steel Corp., 871 F.2d 1217 (3d Cir.

1989); In re Colby Construction Corp., 51 B.R. 113, 116-118 (Bankr. S.D.N.Y. 1985). The

determination of whether cause exists must be taken on a case by case basis, taking into account

all relevant factors. Sharon Steel, 871 F.2d at 1225.

       44.     Pre-petition conduct alone may provide the basis for a court to appoint a trustee.

See In re Rivermeadows Assocs., Ltd., 185 B.R. 615, 619 (Bankr. D. Wyo. 1995). Further, evidence

that the current management grossly mismanaged the debtor’s affairs prior to filing is cause for

appoint of a trustee. In re Crescent Beach Inn, Inc., 22 B.R. 155, 159 (Bankr. D. Me. 1982).

       45.     Lastly, under Third Circuit case law, a party moving for the appointment of a trustee

under Section 1104(a) must establish the need for a trustee by clear and convincing evidence. See

In re Marvel Entertainment Group, Inc., 140 F. 3d 463, 471 (3rd Cir. 1998); see also In re G-

Holdings, Inc., 385 F. 3d 313, 320 (3d Cir. 2004). However, the Court is not required to hold a full

evidentiary hearing. See In re Ionosphere Clubs, Inc., 113 B.R. 164, 167 (Bankr. S.D.N.Y. 1990).



                                                 14
              Case 20-10953-LSS         Doc 34     Filed 04/24/20     Page 15 of 21




   A. Cause to appoint a chapter 11 trustee exists because the Debtor’s prepetition conduct
      exhibited gross mismanagement of its business and investor funds and the subsequent
      appointment of a Chief Restructuring and Liquidation Officer indicates a chapter 11
      trustee is required.
       46.     Fraud, dishonesty, incompetence, and gross mismanagement of a debtor’s business

affairs, pre and post-petition, all constitute grounds for appointment of a chapter 11 trustee under

11 U.S.C. § 1104(a)(1). See, e.g., In re Sharon Steel Corp., 871 F.2d 1217 (3d Cir. 1989); In re

Crescent Beach Inn, Inc., 22 B.R. 155, 159 (Bankr. D. Me. 1982; In re Colby Construction Corp.,

51 B.R. 113, 116-118 (Bankr. S.D.N.Y. 1985).

       47.     The Debtor’s prepetition litigation established a record indicating that the Debtor

exhibited gross mismanagement of its business affairs that resulted in the loss over $34 million in

the short span of one year. The losses included $23.1 million of the legitimate investor funds.

       48.     According to the record established by the Debtor’s ongoing state-court litigation

in Florida, the Debtor and Tradepay entered into an agreement by which Tradepay would pay

expenses associated with certain “Participant Accounts.” Beginning in April 2019, Tradepay began

defaulting on its agreement and accrued considerable liabilities.

       49.     Despite Tradepay’s conduct, the Debtor appeared to take few, if any, prudent steps

to remedy the defaults and secure investor funds. Ultimately, in a single year, the Debtor became

incapable of recovering its $34-million investment. Under any measure, the loss of such high

quantities indicates a lack of prudent oversight equating to gross mismanagement. Appointment

of a chapter 11 trustee would open up additional avenues of recovery for stakeholders including

allowing an independent fiduciary to pursue litigation against the Debtor’s prepetition

management.

       50.     Prior to this case, the Nevada state court concluded that the Debtor was incapable

of managing its affairs, that its business was beyond restructuring, and that liquidation was the


                                                 15
              Case 20-10953-LSS          Doc 34      Filed 04/24/20     Page 16 of 21




only option remaining to recover investor losses. The court’s conclusion supports two notions: (1)

that the Debtor is incapable of managing its affairs; and (2) that appointing a body to oversee the

Debtor’s affairs is in the best interest of the Debtor’s creditors. These notions remain true even as

the Debtor has installed a new director and attempted to delegate restructuring and liquidation

efforts to a CRLO. The Debtor’s governance changes on the eve of filing this chapter 11 case

effectively demonstrate that the Debtor needs an independent fiduciary to manage its affairs.

Rather than allowing prior management to hand-pick their successor in the form of the additional

director and the CRLO, a true independent fiduciary in the form of a chapter 11 trustee is the

appropriate remedy.

        51.     In substance, the Debtor is trying to make Mr. Palmer and Mr. Gavin as its own

chosen chapter 11 trustee. That is not permissible. The Bankruptcy Code vests the authority to

direct the appointment of a chapter 11 trustee with the Court and vests the U.S. Trustee with the

authority to appoint such a chapter 11 trustee subject to Court approval. The Court should not

permit the Debtor to evade the process Congress has provided for installing a trustee in a chapter

11 case, especially when prior management has selected their preferred “trustee.” Under section

1104(d) if the court orders the appointment of a trustee or an examiner, the U.S. Trustee, after

consultation with parties in interest, shall appoint, subject to the court’s approval, one disinterested

person to serve as trustee in the chapter 11 case. This Debtor has no business operations, no

employees and no prospect of rehabilitating their prior business, deference to the Debtor’s earlier

decisions on who should conduct the litigation, especially as it attempts to evade an outcome in

another forum is not necessary.




                                                  16
              Case 20-10953-LSS           Doc 34    Filed 04/24/20   Page 17 of 21




    B. Cause to appoint a chapter 11 trustee exists because acrimony is present between the
       parties.
        52.     Another ground for cause as articulated in Marvel, is “acrimony between the

parties.” In re Marvel Entm't Grp., Inc., 140 F.3d 463, 472 (3d Cir. 1998) (“Moreover, we are

impressed by the persuasive reasoning in In re Cajun Elec. Power Coop., Inc., 74 F.3d 599, 600

(5th Cir.) (adopting on rehearing the opinion of dissent in 69 F.3d at 751), cert. denied, 519 U.S.

808, 117 S.Ct. 51, 136 L.Ed.2d 15 (1996), in which the court upheld a trustee appointment based

on a finding of acrimony.”). The fundamental dispute that exists in the case is whether the Debtor

or the Noteholders ought to be in control of the decision as to who should wind down the affairs

of the Debtor; this impasse as demonstrated by the Debtor’s maneuvering to undermine the Nevada

Receivership Order exemplifies acrimony, providing an additional ground for cause by which the

Court may dispose of this chapter 11 case either through the appointment of a chapter 11 trustee,

or by determining cause exists under Section 1112(b) to convert or dismiss. See In re The SCO

Grp., Inc., No. 07-11337KG, 2009 WL 2425755, at *6 (Bankr. D. Del. Aug. 5, 2009) (Gross, J.)

(“The Court's decision to appoint a Chapter 11 trustee sua sponte is based upon Bankruptcy Code

Section 1104(a)(3) and In re Marvel Entertainment Group, Inc., 140 F.3d 463 (3rd Cir.1998).

There, the Third Circuit Court of Appeals discussed the strong preference for leaving a Chapter 11

case in the hands of the debtor because of its familiarity with its business. The Court of Appeals

nonetheless found that the acrimony between debtor’s management and its creditors justified the

Chapter 11 trustee’s appointment. Here, the strife between [the Debtors and other parties] in hard

fought litigation makes a considered decision by Debtors on the handling and disposition of the

cases unlikely. The Court therefore orders the appointment of a Chapter 11 trustee in the best

interests of the creditors and the estate.”). Note that SCO Group disposed of motions using 1112

as the predicate for the relief. Id. at *1.


                                                   17
              Case 20-10953-LSS         Doc 34     Filed 04/24/20     Page 18 of 21




       53.     For the reasons set forth here, the Court should appoint a chapter 11 trustee to

oversee the Debtor’s estate and ensure its proper management.

   C. The court should appoint a chapter 11 trustee under 1104(a)(2) because doing so is in
      the best interest of the creditors.
       54.     Section 1104(a)(2) provides that the Court may appoint a chapter 11 trustee after

the commencement of the case and before confirmation, and after notice and a hearing, if “such

appointment is in the interest of creditors, any equity security holders, and other interests of the

estate, without regard to the number of holders of securities of the debtor or the amount of assets

or liabilities of the debtor.” 11 U.S.C. § 1104(a)(2).

       55.     Here, the creditor body is comprised primarily of investors consisting of

institutions, individuals, and other entities. These investors entrusted approximately $23 million

to the Debtors in hopes of receiving returns upon their investment and, at the very least, that the

funds would be invested in reputable investment vehicles. Neither occurred.

       56.     The remaining creditors consist primarily of typical trade creditors but appear to be

concentrated among creditors that provided professional services to the Debtor.

       57.     The makeup of the creditor body and the amount owed ($23.1 million) indicates

that a chapter 11 trustee is in the best interest of the creditors. The appointment of chapter 11

trustee is further supported by the collective facts in this case, including: that the Debtor

demonstrated gross mismanagement of it business; that the Debtor appointed its own Chief

Restructuring and Liquidation Officer in an attempt to self-liquidate; and that acrimony exists

amongst the parties.

       58.     For the reasons listed here, the Court should appoint a chapter 11 trustee.




                                                 18
              Case 20-10953-LSS         Doc 34     Filed 04/24/20      Page 19 of 21




                                         CONCLUSION
       59.     The Court should dismiss this chapter 11 case. If the Court believes issues prevent

dismissal, then the Court should convert this chapter 11 to a chapter 7 because the Debtor filed its

petition in bad faith. Also, converting to a chapter 7 will prevent the Debtor from incurring

continuing losses to the estate while bearing no reasonable likelihood of rehabilitation in chapter

11. Alternatively, the Court should appoint a chapter 11 trustee because the Debtor has

demonstrated a gross mismanagement of its business affairs; the Debtor has appointed its own

Chief Restructuring and Liquidation Officer to self-liquidate; and acrimony exists between the

parties. Additionally, barring dismissal or conversion, doing so is in the best interest of creditors

seeking recovery.

       WHEREFORE, the U.S. Trustee request that this Court issue an order granting this Motion,

or such other relief as the Court deems appropriate. The U.S. Trustee reserves all rights to

supplement, modify, or amend this motion as necessary as additional facts are uncovered,

discovery occurs, and the record at a hearing develops.

Dated: April 24, 2020
       Wilmington, Delaware
                                                          Respectfully submitted,

                                                          ANDREW R. VARA
                                                          UNITED STATES TRUSTEE
                                                          By:/s/_____________________
                                                          Timothy J. Fox, Esq.
                                                          David Villagrana, Esq.
                                                          Rosa Sierra, Esq.
                                                          Trial Attorneys
                                                          Office of the United States Trustee
                                                          844 King Street, Ste. 2207
                                                          Office: (302) 573-6541
                                                          Fax: (302) 573-6497


                                                 19
Case 20-10953-LSS   Doc 34    Filed 04/24/20   Page 20 of 21




                      EXHIBIT A




                             20
Case 20-10953-LSS   Doc 34    Filed 04/24/20   Page 21 of 21




                             21
